Exhibit 10.11

 

FIRST AMENDMENT

OF

H.B. FULLER COMPANY

KEY EMPLOYEE DEFERRED COMPENSATION PLAN

(2005 Amendment and Restatement)

 

H.B. Fuller Company (“H.B. Fuller”) and certain affiliated companies
(“Employers” or “Employer,” as applicable) maintains a nonqualified, unfunded
deferred compensation plan (the “Plan”) for the benefit of a select group of
employees which is currently embodied in a document entitled “H.B. Fuller
Company Key Employee Deferred Compensation Plan (2005 Amendment and
Restatement)” (the “Plan Statement”). The Plan Statement is hereby amended as
follows:

 

1.    DEFINITION OF CHANGE IN CONTROL. Effective January 23, 2008,
Section 1.2.4(b) of the Plan Statement is amended by replacing the number “15%”
with the number “30%.”

 

2.    SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

 

Dated: January 24, 2008     H.B. FULLER COMPANY       By:    /s/ Michele Volpi  
   

Its:

 

President and Chief Executive Officer